                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                    Plaintiff,                                 8:19MJ478

      vs.
                                                                 ORDER
SKYLER F. SANDERS,

                    Defendant.



      At the initial appearance of the defendant on the charges contained in the
criminal complaint on file, the United States moved to detain the defendant without bail
pending trial on the basis that he was a flight risk and a danger to the community. At
the time of his initial appearance before the court, the defendant was in the custody of
Nebraska state authorities on state charges. Accordingly,
      IT IS ORDERED:
      The government's motion for detention of Skyler F. Sanders pursuant to the Bail
Reform Act is held in abeyance pending the defendant's coming into federal custody.
      IT IS FURTHER ORDERED:
      The U.S. Marshal for the District of Nebraska is directed to place a detainer with
the correctional officer having custody of the defendant.



      DATED this 16th day of October, 2019.

                                                BY THE COURT:

                                                s/ F.A. Gossett, III
                                                United States Magistrate Judge
